     Case 2:19-cv-01373-WBS-DMC Document 33 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT DAVID HANSON,                              No. 2:19-CV-1373-WBS-DMC
12                      Plaintiff,
13          v.                                         ORDER
14   THOMAS A. HERRARA, et al.,
15                      Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. The matter was

18   referred to a United States Magistrate Judge pursuant to Eastern District of California local rules.

19                  On September 23, 2020, the Magistrate Judge filed findings and recommendations

20   herein which were served on the parties and which contained notice that the parties may file

21   objections within the time specified therein. No objections to the findings and recommendations

22   have been filed.

23                  The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the Magistrate Judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 2:19-cv-01373-WBS-DMC Document 33 Filed 10/21/20 Page 2 of 2


 1                Accordingly, IT IS HEREBY ORDERED that:

 2                1.     The findings and recommendations filed September 23, 2020, are adopted

 3   in full;

 4                2.     Defendant City of Fairfield’s motion to dismiss, ECF No. 13, is granted;

 5   and

 6                3.     This action is hereby dismissed as against the City of Fairfield only.

 7   Dated: October 21, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
